 1   WO
 2                                    NOT FOR PUBLICATION
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Anthony Gregory LaPointe,                          No. CV-15-01044-PHX-DJH
10                    Petitioner,                       ORDER
11   v.
12   Charles L Ryan, et al.,
13                    Respondents.
14
15             This matter is before the Court on Anthony Greg LaPointe’s Petition for Writ of
16   Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) (“Petition”) and the Report and
17   Recommendation (“R&R”) issued by United States Magistrate Judge Bridget S. Bade on
18   January 15, 2016 (Doc. 15). Petitioner filed Objections to the R&R on January 29, 2016
19   (Doc. 16). Respondents filed a Response to the Objections on March 4, 2016 (Doc. 20).
20        I.      Background
21             In the R&R, the Magistrate Judge set forth a concise and accurate summary of the
22   background of this case. (Doc. 15 at 2-5). The Court finds that these facts are supported
23   by the record, are not objected to by Petitioner, and thus incorporates them here. See
24   Thomas v. Arn, 474 U.S. 140, 149 (1985) (noting that the relevant provision of the Federal
25   Magistrates Act, 28 U.S.C. § 636(b)(1)(C), “does not on its face require any review at all .
26   . . of any issue that is not the subject of an objection”); see also Fed. R. Civ. P. 72(b)(3)
27   (stating that “[t]he district judge must determine de novo any part of the magistrate judge’s
28   disposition that has been properly objected to”). The Court, however, will summarize
 1   relevant background facts for context.
 2          On January 20, 2010, after a jury trial in Maricopa County Superior Court, Petitioner
 3   was convicted of two counts of aggravated assault. (Doc. 1 at 2). On March 23, 2010, the
 4   trial court sentenced Petitioner to aggravated consecutive prison terms of 10 and 14 years.
 5   (Doc. 1 at 2). The Arizona Court of Appeals affirmed the convictions and sentences on
 6   May 12, 2011. (Doc. 1 at 2).
 7          In addition to directly appealing his convictions and sentence, Petitioner instituted
 8   state court proceedings for post-conviction relief (“PCR”) (Doc. 1 at 3). In his PCR
 9   proceeding, among other issues, Petitioner argued that he received ineffective assistance
10   of counsel based upon trial counsel’s alleged failure to advise him regarding the State’s
11   plea offer. (Doc. 13-5 at 35). In his petition, he initially specifically asserted that he was
12   not advised of a plea offer of 5 to 15 years. (Doc. 13-5 at 35). In Response, the State
13   submitted a copy of a letter written by Petitioner to his trial counsel, in which Petitioner
14   stated, “[t]here is no way that I will sign that piece of paper for 7.5, that is not even a plea
15   offer!” (Doc. 13-5 at 58). The State additionally submitted trial counsel’s affidavit in
16   which trial counsel stated that Petitioner was made aware of the plea offer in the case, that
17   he rejected the plea offer, and that Petitioner opted to proceed to trial instead of attending
18   a Settlement Conference. (Doc. 13-5 at 60). In the first of two replies,1 Petitioner stated
19   that he did not “understand the benefit of the plea offer, until it was too late.” (Doc. 13-5
20   at 65). In his second reply, Petitioner asserted that trial counsel never conveyed a specific
21   plea offer to him, that he did not have a settlement conference, and that he never rejected a
22   five-year plea offer. (Doc. 13-5 at 73).
23          The trial court denied relief under the PCR petition on July 30, 2012. (Doc. 13-5 at
24   84-86). It specifically addressed the ineffective assistance of counsel claim:
25          Regarding the ineffective assistance of counsel claim, the court reviewed the
            submitted letter written by the Defendant where he stated “there is no way
26          that I will sign that piece of paper of 7.5, that is not even a plea offer!” This
27   1
      It is unclear why Petitioner submitted two separate replies, one on July 3, 2012, and the
28   other on July 6, 2012. (Doc. 13-5 at 64-67 ; Doc. 13-5 at 72-75). Both are misnamed
     “Petition for Post Conviction Relief & Request for Evidentiary Hearing,” while their
     content indicates they were replies to the State’s response.

                                                  -2-
 1          clearly indicates the Defendant had considered a plea offer made by the State
            and rejected it. Moreover, in Mr. Shepard’s affidavit, he states the Defendant
 2          was made aware of a plea offer, and he rejected it. He (the Defendant) was
            also afforded an opportunity for a settlement conference on January 2, 2010
 3          and the Defendant specifically declined opting instead to proceed to trial.
 4   (Doc. 13-5 at 85) (internal citations omitted).
 5          On appeal to the Arizona Court of Appeals, Petitioner asserted that the record was
 6   “far from clear” that trial counsel conveyed the five-year offer to him and that the record
 7   did not demonstrate that Petitioner’s “case was discussed in a meaningful manner with him
 8   by his learned counsel.” (Doc. 13-5 at 133, 139). In its Memorandum Decision, the Court
 9   of Appeals affirmed the trial court’s decision. (Doc. 1-2 at 9-14). The court acknowledged
10   the arguments made by Petitioner, both in the initial petition for post-conviction relief and
11   in reply. (Doc. 1-2 at 11). The court found, regarding Petitioner’s claims that counsel
12   failed to communicate plea offers, that “none” of Petitioner’s claims “were supported by
13   affidavit, nor did [Petitioner] state or aver that he would have accepted a five-year plea
14   agreement had it existed or had he been aware of it.” (Doc. 1-2 at 11-12). Therefore, the
15   court held that the trial court did not abuse its discretion because Petitioner failed to present
16   evidence supporting the alleged lack of communication, while the State’s evidence “plainly
17   contradicts” the Petitioner’s claim. (Doc. 1-2 at 12). The court further found that Petitioner
18   had not met his burden of showing that, absent his counsel’s ineffective advice, he would
19   have accepted the plea offer. (Doc. 1-2 at 12). This was particularly true because Petitioner
20   had “not avowed he would have accepted a five-year plea offer, even had it been offered,
21   particularly in light of his rejection of a 7.5-year offer.” (Doc. 1-2 at 12). Therefore, the
22   Arizona Court of Appeals denied relief to Petitioner. (Doc. 1-2 at 14).
23          Petitioner filed his Petition with this Court on June 8, 2015. (Doc. 1). In his Petition,
24   he presents three bases for relief, all of which relate to his inadequate assistance of counsel
25   claim. (Doc. 1 at 15). Specifically, he claims that he was denied competent counsel
26   “because his appointed trial counsel: (1) failed to convey to him the State’s stipulated plea
27   offer of 5 to 15 years before it expired; (2) failed to ever convey to him a plea offer that
28   stipulated 5.0 years; and (3) failed to competently explain the risks of proceeding to trial


                                                   -3-
 1   versus the benefits of any other plea offer made by the State.” (Doc 1 at 15). In her R&R,
 2   Magistrate Judge Bade first found that all three claims were exhausted on post-conviction
 3   review and were resolved on the merits. (Doc. 15 at 7-15). Magistrate Judge Bade further
 4   found that the United States Supreme Court decision in Martinez v. Ryan, 566 U.S. 1
 5   (2012), was inapplicable and that Petitioner was not entitled to an evidentiary hearing.
 6   (Doc. 15 at 12-15, 18-19). Next, Magistrate Judge Bade concluded that the “state court’s
 7   fact finding was reasonable and Petitioner has not shown that the appellate court’s
 8   resolution of his allegations of ineffective assistance of counsel was ‘based on an
 9   unreasonable determination of the facts in light of the evidence presented in the State court
10   proceeding.’” (Doc. 15 at 26). Finally, Magistrate Judge Bade concluded that Petitioner
11   did not show that the state court’s resolution of his ineffective assistance of counsel claim
12   was an unreasonable application of clearly established federal law. (Doc. 15 at 32).
13   Accordingly, Magistrate Judge Bade recommended that the Petition for Writ of Habeas
14   Corpus be denied. (Doc. 15 at 33). She further recommended that a Certificate of
15   Appealability and leave to proceed in forma pauperis on appeal be denied because
16   Petitioner has not made a substantial showing that he was denied a constitutional right.
17   (Doc. 15 at 33).
18      II.      Standards
19            “A judge of the court may accept, reject, or modify, in whole or in part, the findings
20   or recommendations made by the magistrate judge.” 28 U.S.C.A. § 636(b)(1). A district
21   court evaluating a Magistrate Judge’s report may specifically adopt those portions of the
22   report to which no “specific written objection” is made, so long as the factual and legal
23   bases supporting the findings and conclusions set forth in those sections are not clearly
24   erroneous. See Fed. R. Civ. P. 72(b); Thomas, 474 U.S. at 149. A district court is not
25   required to review any portion of a magistrate judge’s R&R that is not the subject of an
26   objection. Thomas, 473 U.S. at 149. See also 28 U.S.C.A. § 636(b)(1) (the district court
27   “shall make a de novo determination of those portions of the report or specified proposed
28   findings or recommendations to which objection is made”).


                                                   -4-
 1          Petitioner objects to the following conclusions by Magistrate Judge Bade: (1) that
 2   claims two and three were exhausted and decided on the merits in state court and are
 3   therefore not subject to de novo review in federal court; (2) that claims two and three do
 4   not assert new claims; (3) that Petitioner is not entitled to an evidentiary hearing to expand
 5   the record; (4) that Petitioner is not entitled to relief because the state court’s adjudication
 6   of his claim was not an unreasonable determination of the facts in light of the evidence
 7   presented in the state court proceeding; and (5) that the state court’s decision is not contrary
 8   to clearly established federal law. Finally, Petitioner objects to Magistrate Judge Bade’s
 9   recommendation that a Certificate of Appealability and leave to proceed in forma pauperis
10   on appeal be denied.
11      III.    Analysis
12          Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), habeas relief
13   is not available on any claim adjudicated on its merits in state court unless the state court
14   adjudication (1) “resulted in a decision that was contrary to, or involved an unreasonable
15   application of, clearly established Federal law” or (2) “resulted in a decision that was based
16   on an unreasonable determination of the facts in light of the evidence presented in the State
17   court proceeding.” 28 U.S.C. § 2254(d). Review under this provision is “limited to the
18   record that was before the state court that adjudicated the claim on the merits.” Cullen v.
19   Pinholster, 563 U.S. 170, 181-82 (2011). In other words, once a claim is adjudicated on
20   the merits in state court, the federal habeas court may not consider any new evidence of
21   the claim. See id. The petitioner bears the burden of proving the standards for habeas relief
22   have been met. Woodford v. Visciotti, 537 U.S. 19, 25 (2002). When applying this highly
23   deferential standard of review, ‘the federal court should review the ‘last reasoned decision’
24   by a state court.” Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004). Accordingly,
25   the Court has reviewed the Memorandum Decision issued by the Arizona Court of Appeals
26   on February 10, 2014. (Doc. 1-2 at 8-14).
27          Generally, a Petitioner must exhaust his state court remedies before being able to
28   obtain any habeas relief. Dickens v. Ryan, 740 F.3d 1302, 1317 (9th Cir. 2014). Based on


                                                  -5-
 1   this rule, if a petitioner fails to develop the claim before state court, that claim will be
 2   procedurally defaulted and the petitioner will not be able to pursue that claim as a basis for
 3   habeas relief. Id. If, however, there was inadequate counsel in the initial collateral review
 4   proceeding in state court, then the petitioner can overcome procedural default and seek
 5   habeas relief based upon inadequate assistance of counsel. Martinez v. Ryan, 566 U.S. 1,
 6   17 (2012); Dickens, 740 F.3d at 1319. To do so, petitioner must establish “(1) the claim
 7   [of inadequate assistance of counsel] is substantial and (2) that his PCR counsel was
 8   ineffective.” Dickens, 740 F.3d at 1320.
 9          Petitioner asks the Court to first find that two of his claims – that counsel failed to
10   convey to him a plea offer that stipulated five years and that counsel failed to competently
11   explain the risks of proceeding to trial versus the benefits of any other plea offer made by
12   the State – were not decided on the merits before the state court. (Doc. 16 at 2-6).
13   Petitioner’s position is that the claims were not decided on the merits because his PCR
14   counsel was inadequate. (Doc. 1 at 12-13). Therefore, Petitioner argues that Martinez
15   applies, which permits this Court to excuse the procedural default, and would also require
16   de novo review of Petitioner’s inadequate assistance of counsel claims. (Doc. 1 at 13).
17          As discussed below, this Court agrees with Magistrate Judge Bade’s finding that all
18   of Petitioner’s claims were resolved on the merits in state court. Accordingly, there was
19   no procedural default and this Court need not consider Martinez’s application to this case.
20   Instead, this Court will apply the deferential standard applicable under § 2254(d).
21          A. Petitioner’s Claims Were Decided on the Merits and Are Not New Claims
22          In his Petition before this Court, as he did in the state court PCR proceeding,
23   Petitioner claims inadequate assistance of counsel based upon communications regarding
24   plea offers. Now, however, Petitioner divides that claim into three sub-claims: (1) trial
25   counsel failed to convey the State’s plea offer that stipulated to a sentence of five-to-fifteen
26   years’ imprisonment; (2) trial counsel was ineffective for failing to convey a plea offer that
27   stipulated to a sentence of five-years’ imprisonment; and (3) trial counsel failed to explain
28   the risks of proceeding to trial compared to the benefits of any other plea offer made by the


                                                  -6-
 1   State. Petitioner contends that the state court proceedings only addressed the first claim on
 2   the merits and that the remaining two claims are new claims that have not been addressed
 3   on the merits. (Doc. 1 at 12).
 4                  1. The claims were decided on the merits
 5          The Court finds that the claims were resolved on the merits in state court. First, the
 6   trial court found that the evidence failed to establish inadequate assistance of counsel:
 7          Regarding the ineffective assistance of counsel claim, the court reviewed the
            submitted letter written by the Defendant where he stated ‘there is no way
 8          that I will sign that piece of paper of 7.5, that is not even a plea offer!’ This
            clearly indicates the Defendant had considered a plea offer made by the State
 9          and rejected it. Moreover, in Mr. Shepard’s affidavit, he states the Defendant
            was made aware of a plea offer, and he rejected it.
10
     (Doc. 13-5 at 85) (internal citations omitted). While this order does not refer expressly to
11
     the five-year offer or to Petitioner’s claim of inadequate advisement,2 the order
12
     demonstrates that the trial court reviewed and considered whether Petitioner’s counsel was
13
     ineffective based on failure to convey plea offers.
14
            On review of the trial court’s decision, the Arizona Court of Appeals opinion
15
     expressly considered the claimed five-year plea offer. The court stated that Petitioner “has
16
     not avowed he would have accepted a five-year plea offer, even had it been offered
17
     particularly in light of his rejection of a 7.5 year offer.” (Doc. 1-2 at 12). The court
18
     similarly stated that Petitioner did not “state or aver that he would have accepted a five-
19
     year plea agreement had it existed or had he been aware of it.” (Doc. 1-2 at 11-12). Based
20
     on these statements, the Court of Appeals expressly considered, and rejected, the five-year
21
     plea argument on its merits.3
22
23   2
      The trial court order also did not expressly mention a five-to-fifteen year offer, which
24   Petitioner agrees was properly raised and resolved on the merits. (Doc. 1 at 12).
     3
25     It is true that Petitioner did not present argument regarding the five-year offer in his initial
     trial court PCR petition and that this failure could be considered a waiver under Arizona
26   law. See State v. Lopez, 221 P.3d 1052, 1054 (Ariz. Ct. App. 2009). Unless the decision
     “‘clearly and expressly’ states that its judgment rests on a state procedural bar,” however,
27   habeas review is still available. Harris v. Reed. 489 U.S. 255, 263 (1989). Therefore,
     because neither the trial nor the appellate court stated that it was using waiver to resolve
28   Petitioner’s inadequate assistance of counsel claims, the claims are not procedurally barred
     due to waiver.


                                                   -7-
 1          Regarding Petitioner’s claim that his counsel failed to explain the risks of
 2   proceeding to trial instead of accepting a plea offer, Magistrate Judge Bade found that it
 3   was not clear whether the Arizona Court of Appeals resolved that specific claim on the
 4   merits or whether the court found that the claim was procedurally barred because it was
 5   not presented at the trial court post-conviction review proceeding. (Doc. 15 at 10-11).
 6   Nonetheless, Magistrate Judge Bade concluded that the Court of Appeals considered and
 7   rejected this claim on the merits. (Doc. 15 at 11). This decision was based on the principle
 8   that, unless the court expressly relies on a procedural bar, there is a presumption that the
 9   court’s decision was based on the merits of a claim. (Doc. 15 at 11). This Court agrees.
10   “[U]nless a court expressly (not implicitly) states that it is relying upon a procedural bar,
11   [the federal habeas court] must construe an ambiguous state court response as acting on the
12   merits of a claim, if such construction is plausible.” Chambers v. McDaniel, 549 F.3d
13   1191, 1197 (9th Cir. 2008). Here, the Court of Appeals never stated that it was relying on
14   a procedural bar. Further, it is plausible that the court resolved this claim on the merits
15   because its decision focused on the overall merits of Petitioner’s ineffective assistance of
16   counsel claim in the context of plea offers received.4 (Doc. 1-2). Therefore, this Court
17   finds that the Court of Appeals resolved all of Petitioner’s claims on the merits.
18                 2. The claims are not new claims
19          The Court likewise rejects Petitioner’s assertions that claims two and three are “new
20   claims” of ineffective assistance of counsel. When a claimed “new” ineffective assistance
21   of counsel claim either merely expands upon the original ineffectiveness claim or is directly
22   related to the original claim, it is not considered a new claim. See Schad v. Ryan, 732 F.3d
23   963, 966-67 (9th Cir. 2013) (finding no difference between a claim that counsel was
24   ineffective with respect to the effect of childhood abuse and a claim that counsel was
25   ineffective for failing to investigate the childhood abuse). A new claim is only made if the
26   new allegations “fundamentally alter the legal claim already considered by the state
27   4
       This includes the court’s discussion of Petitioner’s letter to his counsel, in which he stated
28   that he did not want to accept an offered plea of 7.5 years. (Doc. 1-2 at 5). This
     demonstrates that the court did consider communications between Petitioner and his
     counsel regarding possible plea offers.

                                                  -8-
 1   courts.” Weaver v. Thompson, 197 F.3d 359, 364 (9th Cir. 1999) (internal quotations
 2   omitted). For example, in Schad, the petitioner argued that he was presenting a new
 3   ineffective assistance of counsel claim. 732 F.3d at 965-66. The petitioner asserted his
 4   claim was new because, at sentencing, his counsel failed to present mitigating evidence
 5   regarding the effect of childhood abuse on his mental condition at the time he committed
 6   the crime. Id. at 966. Previously, he had argued that he received inadequate assistance of
 7   counsel because his trial counsel failed to adequately investigate his childhood abuse. Id.
 8   The court found there was no new claim:
 9          He is now contending that the federal claim of counsel ineffectiveness with
            respect to the effect of childhood abuse is somehow distinct from the earlier
10          claim of ineffectiveness for failing to investigate the childhood abuse itself.
            The two cannot be so easily separated, however, because the relevant
11          mitigating factor in sentencing was always the effect of the childhood abuse
            on his adult mental state.
12
     Id. Accordingly, the court found that the claim was “essentially the same as the claim he
13
     brought in his original habeas petition.” Id. at 967.
14
            In this case, Petitioner’s claim has always been that he was denied effective
15
     assistance of counsel because the State’s plea offer was not adequately communicated to
16
     him. In his petition, Petitioner has now sub-divided that claim into three individual, more
17
     detailed claims. Similar to the claim in Schad, where the petitioner expanded on the details
18
     of how his counsel allegedly provided ineffective assistance of counsel regarding the same
19
     issue, Petitioner’s second and third claims simply provide more details regarding the same
20
     issue of counsel’s communications regarding plea offers. They do not fundamentally alter
21
     the legal claim originally presented in post-conviction relief proceedings. Accordingly,
22
     they are not new claims.
23
            B. Request for an Evidentiary Hearing
24
            Petitioner also objects to Magistrate Judge Bade’s finding that Petitioner is not
25
     entitled to an evidentiary hearing. (Doc. 16 at 10). Much of Petitioner’s argument is
26
     premised on his contention that the inadequate assistance of counsel claims were not
27
     resolved on the merits in state court. (Doc. 16 at 10-13).
28
            The standard for holding an evidentiary hearing in a habeas case is set forth in 28

                                                 -9-
 1   U.S.C. § 2254, which states:
 2          If the applicant has failed to develop the factual basis of a claim in State court
            proceedings, the court shall not hold an evidentiary hearing on the claim
 3          unless the applicant shows that –
 4             (A) the claim relies on –
 5                 (1) a new rule of constitutional law, made retroactive to cases on
                       collateral review by the Supreme Court, that was previously
 6                     unavailable; or
 7                 (2) a factual predicate that could not have been previously discovered
                       through the exercise of due diligence; and
 8
               (B) the facts underlying the claim would be sufficient to establish by clear
 9                 and convincing evidence that but for constitutional error, no
                   reasonable factfinder would have found the applicant guilty of the
10                 underlying offense.
11   28 U.S.C. § 2254(e)(2).
12          Evidentiary hearings are not authorized for claims adjudicated on the merits in the
13   state court. Cullen v. Pinholster, 563 U.S. 170, 183-84 (2011). Such claims are instead
14   subject to review under § 2254(d)(1), which asks whether a state court’s decision on the
15   claim was contrary to, or an unreasonable application of, clearly established federal law.
16   Id. at 181. “[R]eview under § 2254(d)(1) is limited to the record that was before the state
17   court that adjudicated the claim on the merits.” Id. Evidence introduced in federal court
18   would, therefore, have no bearing on the Court's review under § 2254(d)(1). Id. at 184. As
19   a result, evidentiary hearings pursuant to 28 U.S.C. § 2254(e)(2) are inapplicable to claims
20   decided on the merits in state court. Id. at 186 (stating that “AEDPA’s statutory scheme is
21   designed to strongly discourage” state prisoners from submitting new evidence in federal
22   court in order to “ensure that federal courts sitting in habeas are not an alternative forum
23   for trying facts and issues which a prisoner made insufficient effort to pursue in state
24   proceedings” (internal citations omitted)).
25          As the above analysis demonstrates, the state court adjudicated Petitioner's
26   ineffective assistance claims on the merits. Therefore, under the AEDPA and Pinholster,
27   the Court’s analysis is limited to the record before the state court that decided the claims
28   on the merits, and Petitioner is not entitled to an evidentiary hearing.


                                                   - 10 -
 1          C. Antiterrorism and Effective Death Penalty Act
 2          Because there is no procedural default and Martinez does not apply, this Court will
 3   review Petitioner’s inadequate assistance of counsel claims based upon the standards
 4   within the AEDPA. Under the AEDPA, habeas relief is not available on any claim
 5   adjudicated on its merits in state court unless the state court adjudication (1) “resulted in a
 6   decision that was contrary to, or involved an unreasonable application of, clearly
 7   established Federal law”; or (2) “resulted in a decision that was based on an unreasonable
 8   determination of the facts in light of the evidence presented in the State court proceeding.”
 9   28 U.S.C. § 2254(d). As discussed above, review is “limited to the record that was before
10   the state court that adjudicated the claim on the merits.” Pinholster, 563 U.S. at 181.
11          The controlling Supreme Court precedent on claims of ineffective assistance of
12   counsel is Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, a convicted
13   defendant must show that counsel’s performance was objectively deficient and that
14   counsel’s deficient performance prejudiced the petitioner. Id. at 687. To be deficient,
15   counsel’s performance must fall “outside the wide range of professionally competent
16   assistance.” Id. at 690. When reviewing counsel’s performance, the court engages a strong
17   presumption that counsel rendered adequate assistance and exercised reasonable
18   professional judgment. Id. “[A] fair assessment of attorney performance requires that
19   every effort be made to eliminate the distorting effects of hindsight, to reconstruct the
20   circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s
21   perspective at the time.” Id. at 689. Review of counsel’s performance is “extremely
22   limited.” Coleman v. Calderon, 150 F.3d 1105, 1113 (9th Cir. 1998), rev’d on other
23   grounds, 525 U.S. 141 (1998). Acts or omissions that “might be considered sound trial
24   strategy” do not constitute ineffective assistance of counsel. Strickland, 466 U.S. at 689.
25          In addition to showing counsel’s deficient performance, a petitioner must establish
26   that he suffered prejudice as a result of that deficient performance. Id. at 691-92. To show
27   prejudice, a petitioner must demonstrate a “reasonable probability that, but for counsel’s
28   unprofessional errors, the result of the proceeding would have been different. A reasonable


                                                 - 11 -
 1   probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694;
 2   Hart v. Gomez, 174 F.3d 1067, 1069 (9th Cir. 1999. The prejudice component “focuses
 3   on the question whether counsel’s deficient performance renders the result of the trial
 4   unreliable or the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S. 364,
 5   372 (1993). It is not enough to merely show “that the errors had some conceivable effect
 6   on the outcome of the proceeding.” Strickland, 466 U.S. at 693. A habeas court may
 7   proceed directly to the prejudice prong without deciding whether counsel’s performance
 8   was deficient. Id. at 697; Jackson v. Calderon, 211 F.3d 1148, 1155 n.3 (9th Cir. 2000).
 9   The court, however, may not assume prejudice solely from counsel’s allegedly deficient
10   performance. Jackson, 211 F.3d at 1155.
11          Finally, in the context of a habeas petition, a petitioner must do more than
12   demonstrate that the state court applied Strickland incorrectly. Bell v. Cone, 535 U.S. 685,
13   698-99 (2002). Rather, a petitioner must show the state court “applied Strickland to the
14   facts of his case in an objectively unreasonable manner.” Id. at 699. Because the standards
15   created by Strickland and § 2254(d) are both “highly deferential,” review under both
16   standards in tandem is even more deferential. Harrington v. Richter, 562 U.S 86, 105
17   (2011) (citations omitted).     “[T]he question is not whether counsel’s actions were
18   reasonable. The question is whether there is any reasonable argument that counsel satisfied
19   Strickland’s deferential standard.” Id.
20          In its decision, the Arizona Court of Appeals rejected Petitioner’s claim of
21   ineffective assistance of counsel. (Doc. 1-2). The court cited Petitioner’s letter to counsel,
22   in which Petitioner indicated that there was “no way” he would accept a 7.5 year plea offer,
23   and cited Petitioner’s counsel’s affidavit stating that Petitioner had rejected the plea offer.
24   (Doc. 1-2 at 11). The court then acknowledged Petitioner’s claims regarding a five-year
25   plea offer and regarding trial counsel’s claimed failure to communicate the offer to
26   Petitioner, but specifically noted that “[n]one of these claims were supported by affidavit,
27   nor did [Petitioner] state or aver that he would have accepted a five-year plea agreement
28   had it existed or had he been aware of it.” (Doc. 1-2 at 11-12). Therefore, the court found


                                                 - 12 -
 1   that, based on the record before it, it “cannot say the [trial] court abused its discretion in
 2   concluding [Petitioner] had failed to show counsel’s performance was deficient.” (Doc. 1-
 3   2 at 12). Finally, the court stated that, to establish prejudice, defendant had to show that,
 4   without his attorney’s insufficient advice, he would have accepted the plea offer; because
 5   Petitioner rejected the 7.5 year plea offer and failed to avow that he would have accepted
 6   a five-year plea, Petitioner did not establish any prejudice. (Doc. 1-2 at 12).
 7          Here, the Court finds Petitioner has failed to demonstrate that the Court of Appeals
 8   decision affirming the trial court’s decision was contrary to, or involved an unreasonable
 9   application of, clearly established Supreme Court law, or was based on an unreasonable
10   determination of the facts. See 28 U.S.C. § 2254(d)(1), (2). Review is limited to the
11   evidence presented on the record before the state court. Pinholster, 563 U.S. at 181-82.
12   The trial court and the Court of Appeals found that Petitioner’s claims were unsupported.
13   This Court agrees because Petitioner could have supported his claims with sworn
14   testimony, but failed to do so. Likewise, Petitioner failed to establish a reasonable
15   probability that he would have accepted a plea offer and therefore cannot establish any
16   prejudice. This is particularly true based on the evidence that he rejected an offer of 7.5
17   years and the evidence that he opted to proceed to trial, rather than engage in a settlement
18   conference. Therefore, neither the trial court, nor the Court of Appeals, in affirming the
19   trial court, made an unreasonable determination of the facts in light of the evidence
20   presented in the state court, or an unreasonable application of Strickland. The Court thus
21   finds that Petitioner has failed to show that the state courts’ decisions denying his
22   ineffective assistance of counsel claim satisfy the standards for habeas relief. Accordingly,
23   Petitioner’s objection that the Magistrate Judge erred is rejected.
24          D. Certificate of Appealability
25          Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States
26   District Courts, “[t]he district court must issue or deny a certificate of appealability when
27   it enters a final order adverse to the applicant,” and the Court must state the specific issue
28   or issues that satisfy the showing required for a certificate of appealability (“COA”). The


                                                 - 13 -
 1   Court is authorized to issue a COA “only where a petitioner has made a ‘substantial
 2   showing of the denial of a constitutional right.’” Miller-El v. Cockrell, 537 U.S. 322, 336
 3   (2003) (quoting 28 U.S.C. § 2253(c)). “Under the controlling standard, a petitioner must
 4   show that reasonable jurists could debate whether (or, for that matter, agree that) the
 5   petition should have been resolved in a different manner or that the issues presented were
 6   adequate to deserve encouragement to proceed further.” Id. at 336 (internal quotations and
 7   citations omitted). A COA “does not require a showing that the appeal will succeed.” Id.
 8   at 337. Here, the Court concludes that Petitioner has not made a substantial showing of the
 9   denial of a constitutional right. Accordingly, the Court agrees with Magistrate Judge Bade
10   that Petitioner is not entitled to a certificate of appealability.
11          Accordingly,
12          IT IS ORDERED that Magistrate Judge Bade’s R&R (Doc. 15) is accepted and
13   adopted as the order of this Court. Petitioner’s Objections (Doc. 16) are overruled.
14          IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus pursuant
15   to 28 U.S.C. § 2254 (Doc. 1) is denied and dismissed with prejudice.
16          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
17   Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis
18   on appeal are denied because dismissal of the Petition is justified because reasonable jurists
19   would not find the assessment of the constitutional claims debatable or wrong.
20          IT IS FURTHER ORDERED that the Motion for Case Status (Doc. 26) and the
21   Motion for Inquiry and Status of the Case (Doc. 29) are denied as moot.
22          IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action
23   and enter judgment accordingly.
24          Dated this 29th day of March, 2019.
25
26
27                                                   Honorable Diane J. Humetewa
28                                                   United States District Judge



                                                   - 14 -
